DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the Office Action mailed August 4, 2021, applicant submitted an amendment filed on October 13, 2021, in which the applicant traversed and requested reconsideration.
	
Response to Arguments
Applicants argue that the claims are statutory under 101.  In particular, Applicants explain that the "generating" and "executing" steps require actions by one or more processors that cannot be practically applied in the mind. In particular, the claimed step of generating a transcription of a user utterance based on the audio data involves using an automated speech recognition system to generate the transcription which must be implemented on a processor and/or in software executing on a processor. Moreover, the claimed steps of executing a particular voice command based on the After Final Office Action of May 3, 2021value for the argument determined from the transcription in response to determining that the transcription of the user utterance matches one of one or more additional expressions stored in an expression database requires the use of a processor to perform software operations in order to execute the particular voice command. In fact, the claimed invention further requires a processor to perform the step of accessing the expression 
The claims fall in the mental processing category of concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The claims recites obtaining, analyzing, transcribing and outputting data, using generic processors.
	As explained below, the judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Applicants also explain that the claims reflect an improvement to the technical field of natural language processing by allowing additional expressions associated with voice commands to be stored in the expression database to enable slight differences in structure or wording in utterances of expressions to be accurately matched with voice commands.  An improvement to a technology or technical field may be indicative that an 

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 2, 5-6, 8-9, 12, 15-16, 18-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of transcription matching, as explained in detail below. 
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind using generic computer 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
	Dependent claim are also non-statutory, as they also present additional mental processing such as determining frequency of phrases, comparing the transcription of utterances to phrases, identifying phrases, obtaining rules and replacing terms, generating candidate expressions, which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657